UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 001-32421 FUSION TELECOMMUNICATIONS INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Delaware 58-2342021 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 420 Lexington Avenue, Suite 1718, New York, New York10170 (Address of principal executive offices)(Zip Code) (212) 201-2400 (Registrants telephone number, including area code) Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesþ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesþ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b—2 of the Exchange Act.)Yes o Noþ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: May 10, 2013. Title Of Each Class Number of Shares Outstanding Common Stock, $0.01 par value FUSION TELECOMMUNICATIONS INTERNATIONAL, INC. AND SUBSIDIARIES TABLE OF CONTENTS Part 1Financial Information. 3 Item 1. Financial Statements. 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 15 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 22 Item 4. Controls and Procedures. 22 Part IIOther Information. 24 Item 1. Legal Proceedings. 24 Item 1A. Risk Factors. 24 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 24 Item 3. Defaults Upon Senior Securities. 24 Item 4. Mine Safety Disclosures. 24 Item 5. Other Inforation. 24 Item 6. Exhibits. 25 Signatures. 26 Index to Exhibits. 27 2 Table of Contents FUSION TELECOMMUNICATIONS INTERNATIONAL, INC. AND SUBSIDIARIES ITEM 1. FINANCIAL STATEMENTS. PART 1 – FINANCIAL INFORMATION Condensed Consolidated Balance Sheets March 31, 2013 December 31, 2012 ASSETS (unaudited) Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of approximately $495,000 and $514,000, respectively Inventory Prepaid expenses and other current assets Total current assets Property and equipment, net Other assets: Security deposits Restricted cash Goodwill Intangible assets, net Other assets Total other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities: Notes payable - non-related parties $ $ Notes payable - related parties Equipment financing obligations Accounts payable and accrued expenses Related party payable Current liabilities from discontinued operations Total current liabilities Long-term liabilities: Notes payable - non-related parties, net of discount Notes payable - related parties Equipment financing obligations Derivative liability Other long-term liabilities Total liabilities Commitments and contingencies Stockholders' deficit: Preferred stock, $0.01 par value, 10,000,000 shares authorized, 11,907 shares issued and outstanding Common stock, $0.01 par value, 550,000,000 shares authorized, 190,849,192 and 178,250,533 shares issued and outstanding Capital in excess of par value Accumulated deficit ) ) Total stockholders' deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ See accompanying notes to the Condensed Consolidated Interim Financial Statements. 3 Table of Contents FUSION TELECOMMUNICATIONS INTERNATIONAL, INC. AND SUBSIDIARIES Condensed Consolidated Interim Statements of Operations (Unaudited) Three Months Ended March 31, Revenues $ $ Cost of revenues, exclusive of depreciation and amortization, shown separately below Gross profit Depreciation and amortization Selling general and administrative expenses (including stock-based compensation of approximately $48,000 and $7,000 for the three months ended March 31, 2013 and 2012, respectively) Total operating expenses Operating loss ) ) Other (expenses) income: Interest expense ) ) Other expenses, net ) ) Total other expenses ) ) Net loss ) ) Preferred stock dividends in arrears ) ) Net loss applicable to common stockholders: $ ) $ ) Basic and diluted loss per common share: $ ) $ ) Weighted average common shares outstanding: Basic and diluted See accompanying notes to the Condensed Consolidated Interim Financial Statements. 4 Table of Contents FUSION TELECOMMUNICATIONS INTERNATIONAL, INC. AND SUBSIDIARIES Condensed Consolidated Interim Statements of Cash Flows (Unaudited) Three Months Ended March 31, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Loss on sale of accounts receivable Bad debt (recovery) expense ) Stock-based compensation Amortization of debt discount and deferred financing fees - Change in fair value of derivative liability - Loss on extinguishment of debt - Increase (decrease) in cash attributable to changes in operating assets and liabilities: Accounts receivable ) Inventory ) - Prepaid expenses and other current assets ) ) Other assets Replenishment of security deposit ) - Accounts payable and accrued expenses ) Other long-term liabilities ) ) Net cash used in operating activities ) ) Cash flows from investing activities: Purchase of property and equipment ) ) Cash flows from financing activities: Proceeds from the sale of common stock and warrants, net Proceeds from notes payable - related parties - Proceeds from notes payable - non-related parties - Payments on equipment financing obligations ) - Repayments of notes payable - related parties ) - Repayments of notes payable - non-related parties ) ) Net cash provided by financing activities Net (decrease) increase in cash and cash equivalents from continuing operations ) Cash flows from discontinued operations: Net cash used in operating activities of discontinued operations - ) Net change in cash and cash equivalents: ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental disclosure of cash flow information: Cash paid for interest $ $ Supplemental schedule of non-cash financing activities: Conversion of notes and interest payable - related parties to common stock $ $ Conversion of accounts payable - related parties to common stock $ - $ See accompanying notes to the Condensed Consolidated Interim Financial Statements. 5 Table of Contents FUSION TELECOMMUNICATIONS INTERNATIONAL, INC. AND SUBSIDIARIES NOTES TO THE CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS (UNAUDITED) 1. Basis of Presentation, Consolidation, and Summary of Selected Significant Accounting Policies The accompanying unaudited condensed consolidated interim financial statements and notes thereto should be read in conjunction with the audited consolidated financial statements included in the Annual Report on Form 10-K for the fiscal year ended December 31, 2012 for Fusion Telecommunications International, Inc. and its Subsidiaries (collectively, the “Company”). These condensed consolidated interim financial statements have been prepared in accordance with the instructions to Form 10-Q and Article 8 of Regulation S-X of the United States Securities and Exchange Commission (the “SEC”) and therefore omit or condense certain footnotes and other information normally included in condensed consolidated interim financial statements prepared in accordance with accounting principles generally accepted in the United States of America (“U.S. GAAP”). All material intercompany balances and transactions have been eliminated in consolidation. In the opinion of the Company’s management, all adjustments (consisting of normal recurring accruals) considered necessary for the fair presentation of the condensed consolidated interim financial statements have been made. The results of operations for an interim period are not necessarily indicative of the results for the entire year. During the three months ended March 31, 2013 and 2012, comprehensive loss was equal to the net loss amounts presented for the respective periods in the accompanying condensed consolidated interim statements of operations. In addition, certain prior year balances have been reclassified to conform to the current presentation. Income taxes The Companycomplies with accounting and reporting requirements with respect to accounting for income taxes, which require an asset and liability approach to financial accounting and reporting for income taxes. Deferred income tax assets and liabilities are computed for differences between the financial statement and tax bases of assets and liabilities that will result in future taxable or deductible amounts, based on enacted tax laws and rates applicable to the periods in which the differences are expected to affect taxable income. Valuation allowances are established, when necessary, to reduce deferred income tax assets to the amount expected to be realized. In accordance with U.S. GAAP, the Company is required to determine whether a tax position of the Company is more likely than not to be sustained upon examination by the applicable taxing authority, including resolution of any related appeals or litigation processes, based on the technical merits of the position. The tax benefit to be recognized is measured as the largest amount of benefit that is greater than fifty percent likely of being realized upon ultimate settlement. Derecognition of a tax benefit previously recognized could result in the Company recording a tax liability that would reduce net assets. Based on its analysis, the Company has determined that it has not incurred any liability for unrecognized tax benefits as of March 31, 2013 and December 31, 2012. The Company is subject to income tax examinations by major taxing authorities for all tax years since 2009 and may be subject to review and adjustment at a later date based on factors including, but not limited to, on-going analyses of and changes to tax laws, regulations and interpretations thereof. No interest expense or penalties have been recognized as of March 31, 2013 and December 31, 2012. During the three month periods ended March 31, 2013 and 2012, the Company recognized no adjustments for uncertain tax positions. Loss per share The Company complies with the accounting and disclosure requirements regarding earnings per share. Basic loss per share excludes dilution and is computed by dividing loss attributable to common stockholders by the weighted-average number of common shares outstanding during the period. Diluted loss per share reflects the potential dilution that could occur if securities or other contracts to issue common stock were exercised or converted into common stock or resulted in the issuance of common stock that then shared in the income of the Company. The following securities were excluded in the calculation of diluted loss per share as of March 31, 2013 and 2012 because their inclusion would be antidilutive: Warrants Stock options Convertible preferred stock The net loss per common share calculation includes a provision for preferred stock dividends in the approximate amount of $99,000 and $100,000 for the three months ended March 31, 2013 and 2012, respectively. As of March 31, 2013, the Board of Directors had not declared any dividends on the Company’s preferred stock, and the Company had accumulated approximately $3,226,000 of preferred stock dividends. 6 Table of Contents FUSION TELECOMMUNICATIONS INTERNATIONAL, INC. AND SUBSIDIARIES Sale of accounts receivable The Company has an agreement to sell certain of its accounts receivable under an arrangement with a third party. These transactions qualify as sales of financial assets under the criteria outlined in Accounting Standards Codification Topic (“ASC”) 860, Transfers and Servicing, in that the rights, title and interest to the receivables are transferred. As a result, the Company accounts for the sales of its accounts receivable by derecognizing them from its consolidated balance sheet as of the date of sale and recording a loss on sale at the time the receivables are sold for the difference between the book value of the receivables sold and their respective purchase price. For the three months ended March 31, 2013 and 2012, the Company recognized a loss on the sale of accounts receivable of approximately $83,000 and $75,000, respectively.Approximately $1.1 million and $2.4 million of the Company’s outstanding accounts receivable have been derecognized from the Company’s consolidated balance sheet as of March 31, 2013 and December 31, 2012, respectively.The Company’s obligations to the purchaser of the receivables under the agreement are secured by a first priority lien on the accounts receivable of the Company’s Carrier Services business segment, and by a subordinated security interest on the other assets of the Company’s Carrier Services business segment. Based on the Company’s evaluation of the creditworthiness of the customers whose receivables the Company sells under this arrangement, the Company does not believe that there is any significant credit risk related to those receivables. Goodwill At March 31, 2013 and December 31, 2012, the Company had goodwill in the amount of $2.4 million, consisting of the excess of the acquisition cost over the fair value of the identifiable net assets acquired in connection with the Company’s acquisition of Network Billing Systems, LLC (“NBS”) on October 29, 2012. Impairment testing for goodwill is performed annually in the Company’s fourth fiscal quarter or when indications of an impairment exist. The Company has the option to perform a qualitative assessment to determine if the fair value of the entity is less than its carrying value. However, the Company may elect to perform an impairment test even if no indications of a potential impairment exist. The impairment test for goodwill uses a two-step approach, which is performed at the reporting unit level. The Company has determined that its reporting units are its operating segments since that is the lowest level at which discrete, reliable financial and cash flow information is available. Step one compares the fair value of the reporting unit (calculated using a market approach and/or a discounted cash flow method) to its carrying value. If the carrying value exceeds the fair value, there is a potential impairment and step two must be performed. Step two compares the carrying value of the reporting unit’s goodwill to its implied fair value, which is the fair value of the reporting unit less the fair value of the unit’s assets and liabilities, including identifiable intangible assets. If the implied fair value of goodwill is less than its carrying amount, an impairment is recognized. We did not record any impairment charges during the three months ended March 31, 2013. Stock–based compensation The Company accounts for stock-based compensation by recognizing the fair value of the compensation cost for all stock awards over their respective service periods, which are generally equal to the vesting period. This compensation cost is determined using option pricing models intended to estimate the fair value of the awards at the date of grant using the Black-Scholes option-pricing model. An offsetting increase to stockholders' equity is recorded equal to the amount of the compensation expense charge. Stock-based compensation expense recognized in the condensed consolidated interim statements of operations for the three months ended March 31, 2013 and 2012 includes compensation expense for stock-based payment awards granted prior to March 31, 2013 but not yet vested, based on the estimated grant date fair value. As stock-based compensation expense recognized in the condensed consolidated statements of operations is based on awards ultimately expected to vest, it has been reduced for estimated forfeitures. When estimating forfeitures, the Company considers historical forfeiture rates as well as ongoing trends for actual option forfeiture. Stock-based compensation expense is reflected in selling, general and administrative expenses in the condensed consolidated interim statements of operations, and is comprised of the following: Three Months Ended March 31, Expenses associated with stock options granted to employees and directors $ $ Common stock or warrants issued or issuable for services rendered - $ $ 7 Table of Contents FUSION TELECOMMUNICATIONS INTERNATIONAL, INC. AND SUBSIDIARIES The following table summarizes the stock option activity for the three months ended March 31, 2013: (unaudited) Activity Number of Options Weighted Average Exercise Price Outstanding at December 31, 2012 $ Granted - $ - Forfeitures in 2013 ) $ Expirations in 2013 ) $ Outstanding at March 31, 2013 $ Exercisable at March 31, 2013 $ The Company calculated the fair value of each common stock option grant on the date of grant using the Black-Scholes option-pricing model method with the following assumptions: (unaudited) Three Months Ended March 31, Dividend yield n/a % 0.00 % Stock volatility n/a % 98.7 % Average Risk-free interest rate n/a % 0.35 % Average option term (years) n/a 4 As of March 31, 2013, there was approximately $214,000 of total unrecognized compensation cost, net of estimated forfeitures, related to stock options granted under the Company’s Stock Incentive Plans, which is expected to be recognized over a weighted-average period of 2.28 years. Advertising and Marketing Advertising and marketing expense includes cost for promotional materials and trade show expenses for the marketing of the Company’s business products and services. Advertising and marketing expenses were approximately $9,000 and $6,000 for the three months ended March 31, 2013 and 2012, respectively. Fair value of financial instruments The carrying amounts of the Company’s assets and liabilities approximate the fair value presented in the accompanying Condensed Consolidated Balance Sheets, due to their short-term maturities. Use of estimates The preparation of condensed consolidated interim financial statements in conformity with U.S. GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the condensed consolidated interim financial statements and the reported amounts of revenues and expenses during the period. Actual results could be affected by the accuracy of those estimates. Restricted cash Restricted cash at March 31, 2013 and December 31, 2012 includes $1,000,000 of cash held in reserve as required by the terms of the Company’s senior lending agreement (see note 7), and a certificate of deposit collateralizing a letter of credit in the amount of $26,326. The letter of credit is required as security for one of the Company’s non-cancelable operating leases for office facilities. 2. Going Concern At March 31, 2013, the Company had a working capital deficit of $8.3 million and an accumulated deficit of $156.3 million. The Company has continued to sustain losses from operations and has not generated positive cash flow from operations since inception. During the three months ended March 31, 2013, the Company raised approximately $0.8 million, net of expenses, from the sale of its equity securities. The Company cannot provide any assurances if and when it will be able to attain profitability. These conditions, among others, raise substantial doubt about the Company’s ability to continue operations as a going concern. No adjustment has been made in the condensed consolidated interim financial statements to the amounts and classification of assets and liabilities which could result should the Company be unable to continue as a going concern. 8 Table of Contents FUSION TELECOMMUNICATIONS INTERNATIONAL, INC. AND SUBSIDIARIES 3. Acquisition As previously discussed in note 1, the Company acquired NBS on October 29, 2012. Had the transaction taken place on January 1, 2012, the Company’s consolidated revenues and net loss for the three months ended March 31, 2012 would have been approximately $18.5 million and $0.9 million, respectively. 4.Prepaid Expenses and Other Current Assets Prepaid expenses and other current assets consist of the following at March 31, 2013 and December 31, 2012: March 31, 2013 December 31, 2012 (unaudited) Prepaid insurance $ $ Due from purchaser of accounts receivable Other prepaid expenses Total $ $ 5.Intangible Assets Identifiable intangible assets as of March 31, 2013 and December 31, 2012 are comprised of: March 31, 2013 (unaudited) December 31, 2012 Gross Carrying Amount Accumulated Amortization Total Gross Carrying Amount Accumulated Amortization Total Intangibles associated with the acquisition of NBS: Trademarks and tradename $ $ ) $ $ $ ) $ Proprietary technology ) ) Non-compete agreement ) ) Customer contracts ) ) Favorable lease intangible ) ) Total acquired intangibles ) ) Other intangibles: Trademarks ) - ) - Intellectual property ) - ) - Total $ $ ) $ $ $ ) $ Amortization expense was $553,325 and $29,052 for the three months ended March 31, 2013 and 2012, respectively. Estimated future aggregate amortization expense is as follows for the periods indicated: Year ending December 31: $ 9 Table of Contents FUSION TELECOMMUNICATIONS INTERNATIONAL, INC. AND SUBSIDIARIES 6.Accounts Payable and Accrued Expenses Accounts payable and accrued expenses consist of the following at March 31, 2013 and December 31, 2012: March 31, 2013 (unaudited) December 31, 2012 Trade accounts payable $ $ Accrued expenses Accrued payroll and vacation Interest payable Deferred revenue Other Total accounts payable and accrued expenses $ $ 7. Notes Payable – Non-Related Parties At March 31, 2013 and December 31, 2012, components of notes payable – non-related parties are comprised of the following: March 31, 2013 December 31, 2012 Senior Notes $ $ Discount on senior notes ) ) Other notes payable - Total notes payable - non-related parties Less: Current portion of Senior Notes ) ) Current portion of other notes payable ) - Non-current portion notes payable - non-related parties $ $ Senior Notes On October 29, 2012, the Company and its wholly-owned subsidiary, Fusion NBS Acquisition Corp. (“FNAC”), executed a Securities Purchase Agreement and Security Agreement (the “SPA”) with Praesidian Capital Opportunity Fund III, LP, Praesidian Capital Opportunity Fund III-A, LP and Plexus Fund II, LP (the “Lenders”). Under the SPA, the Company sold the Lenders (a) five-year Series A senior notes (the “Series A Notes”) in the aggregate principal amount of $6.5 million, bearing interest at the rate of 10.0% annually, and (b) five-year Series B senior notes (the “Series B Notes”, and together with the Series A Notes, the “Senior Notes”) in the aggregate principal amount of $10.0 million bearing interest at the rate of 11.5% annually. The proceeds from the sale of the Senior Notes were used to finance the acquisition of NBS. All of the Senior Notes provide for the payment of interest on a monthly basis commencing October 31, 2012. The Series A Notes provide for monthly principal payments in the amount of $52,083 each, beginning September 30, 2013, with the outstanding principal balance being due and payable on October 27, 2017. The outstanding principal balance of the Series B Notes becomes due and payable on October 27, 2017. The obligations to the Lenders are secured by first priority security interests on all of the assets of FNAC and NBS, as well as the capital stock of each of the Company’s subsidiaries, including NBS, and by second priority security interests in the accounts receivable pertaining to the Company’s Carrier Services business segment and all of the other assets of the Company. In addition, Fusion and NBS have guaranteed FNAC’s obligations under the SPA, including FNAC’s obligation to repay the Senior Notes. The SPA contains a number of affirmative and negative covenants, including but not limited to, restrictions on paying indebtedness subordinate to the Senior Notes, incurring additional indebtedness, making capital expenditures, dividend payments and cash distributions by subsidiaries. In addition, at all times while the Senior Notes are outstanding, the Company is required to maintain a minimum cash bank balance of no less than $1 million in excess of any amounts outstanding under a permitted working capital line of credit and in excess of any and all cash balances held by NBS. The SPA also requires on-going compliance with various financial covenants, including leverage ratio, fixed charge coverage ratio and minimum levels of earnings before interest, taxes, depreciation and amortization. Failure to comply with any of the restrictive or financial covenants could result in an event of default and accelerated demand for repayment of the Senior Notes. At March 31, 2013 the Company was in compliance with all of the financial covenants under the Senior Notes. 10 Table of Contents FUSION TELECOMMUNICATIONS INTERNATIONAL, INC. AND SUBSIDIARIES In connection with the sale of the Senior Notes to the Lenders, the Company issued a nominal warrant to the Lenders to purchase 13,325,000 shares of the Company’s common stock (the “Lenders’ Warrant”). The Lenders’ Warrant is exercisable from the date of issuance until October 29, 2022, at an exercise price of $.01 per share. The Company is required to pay the exercise price on behalf of the Lenders at the time of exercise. Commencing upon the earlier of a change in control, the repayment of the Senior Notes in full or October 29, 2017, in the event that the Company’s common stock does not meet certain liquidity thresholds with respect to trading volume and market price, then the Lenders have the right to require the Company to repurchase the shares issued or issuable upon exercise of the Lenders’ Warrant at a repurchase price based upon the formulas set forth therein. The Company recorded a discount on the Senior Notes based on the fair value of the Lenders’ Warrant as of the date of issuance, which was $1,865,500. The discount is being accreted over the life of the Senior Notes, and the discount was $1,739,309 and $1,815,920 as of March 31, 2013 and December 31, 2012, respectively. In addition, the Lenders’ Warrant does not meet the criteria for equity classification under ASC Topic 480, Distinguishing Liabilities From Equity, and is not considered to be indexed to the Company’s own stock under the guidance provided in ASC Topic 815, Derivatives and Hedging. As a result, the Company recognized a derivative liability in the amount of $1,865,500 upon the issuance of the Lenders' Warrant. At March 31, 2013 and December 31, 2012, the fair value of the derivative liability was $1,199,250 and $1,066,000, respectively, and the Company recognized a loss on the change in fair value of $133,250 for the three months ended March 31, 2013. Other Notes Payable During the first three months of 2013, the Company received advances from the purchaser of its accounts receivable (see note 1) totaling $162,500. This amount is in addition to the proceeds received by the Company for the sale of accounts receivable. The Company repaid $121,496 of this advance during the period, along with advance fees of approximately $9,000. These fees are reflected in Other expenses, net in the Company’s consolidated statement of operations for the three months ended March 31, 2013. 8. Notes Payable-Related Parties At March 31, 2013 and December 31, 2012, components of notes payable – related parties are comprised of the following: March 31, 2013 December 31, 2012 NBS Sellers Notes $ $ Notes payable to Marvin Rosen Other notes payable - related parties Total notes payable - related parties Less: Current portion of NBS Sellers Notes ) ) Current portion of notes payable to Marvin Rosen ) - Current portion of other notes payable ) ) Non-current portion notes payable - related parties $ $ Sellers Notes As part of the purchase price of NBS, FNAC issued promissory notes to Jonathan Kaufman and entities affiliated with Mr. Kaufman, the sellers of NBS (the “Sellers Notes”) in the principal amount of $600,000. The Sellers Notes bear interest at 3% per annum, are payable in fourteen equal monthly installments commencing January 31, 2013 and are unsecured. The Sellers Notes are subject to the terms of a subordination agreement with the Lenders. Upon the closing of the sale of NBS, Mr. Kaufman became President of the Company’s Business Services division and an executive officer of the Company. Notes Payable to Marvin Rosen In conjunction with the Company’s sale of the Senior Notes to the Lenders in October of 2012, Marvin Rosen, the Company’s Chairman of the Board of Directors, entered into an Intercreditor and Subordination agreement with the Company and the Lenders (the “Subordination Agreement”), whereby Mr. Rosen agreed, among other things, that, other than payments permitted by the Lenders, the amounts owed to him by the Company would be subordinate to the Senior Notes and the Company’s other obligations to the Lenders. In connection with this agreement, on October 25, 2012 Mr. Rosen agreed to consolidate the principal amount of all his then outstanding promissory notes aggregating to $3,922,364 into a new single note (the “New Rosen Note”). The New Rosen Note is not secured, pays interest monthly at a rate of 7% per annum, and matures 60 days after the Senior Notes are paid in full. Accrued interest on the outstanding promissory notes as of October 24, 2012 amounted to approximately $484,000, and this amount, together with 7% annual interest, is reflected in Notes payable – related parties on the Company’s consolidated balance sheet as of March 31, 2013 and December 31, 2012. 11 Table of Contents FUSION TELECOMMUNICATIONS INTERNATIONAL, INC. AND SUBSIDIARIES On March 1, 2013, the Company received a short-term unsecured advance from Mr. Rosen in the amount of $100,000, which remains outstanding as of March 31, 2013. The Lenders have approved the repayment of this advance from the proceeds from future sales of the Company’s equity securities that the Company expects to undertake during the second or third quarter of 2013. On March 28, 2013, Mr. Rosen converted $125,000 of the New Rosen Note into 1,574,308 shares of common stock and received warrants to purchase 787,154 shares of the Company’s common stock. The warrants are exercisable at 125% of the volume-weighted average price of the Company’s common stock for the 10 trading days prior to the date of conversion. In connection with this conversion, the Company recognized a loss on the extinguishment of debt in the amount $58,203. 9.Equity Transactions On March 28, 2013, the Company entered into subscription agreements with 13 accredited investors, under which the Company issued an aggregate of 11,024,351 shares of common stock and five-year warrants to purchase 5,512,176 shares of the Company’s common stock for aggregate consideration of $0.9 million. The warrants are exercisable at 125% of the volume weighted-average price of the Company’s common stock for the ten trading days prior to closing. 10.Recently Adopted and Issued Accounting Pronouncements During the three months ended March 31, 2013 and 2012 there were no new accounting pronouncements adopted by the Company that had a material impact on the Company’s consolidated financial statements. Management does not believe there are any recently issued, but not yet effective, accounting pronouncements, if currently adopted, that would have a material effect on the Company’s consolidated financial statements. 11. Commitments and Contingencies Legal Matters On March 12, 2013, a landlord over premises leased by the Company commenced a lawsuit in the New York City Civil Court, County of New York (Index No. 58738/13), in which the landlord is seeking to recover specified rent and related charges of approximately $97,000 due under a lease agreement between the landlord and the Company, and, as a result thereof, to evict the Company from the premises. The Company has since made all of the payments demanded by the landlord in the lawsuit, and the Company expects the lawsuit to be dismissed. The Company is from time to time involved in claims and legal actions arising in the ordinary course of business. Management does not expect that the outcome of any such claims or actions will have a material effect on the Company’s operations or financial condition. In addition, due to the regulatory nature of the telecommunications industry, the Company periodically receives and responds to various inquiries from state and federal regulatory agencies. Management does not expect the outcome of any such regulatory inquiries to have a material impact on the Company’s liquidity, results of operations or financial condition. 12.Segment Information The Company complies with the accounting and reporting requirements on Disclosures about Segments of an Enterprise and Related Information. The guidance requires disclosures of segment information on the basis that is used internally for evaluating segment performance and for determining the allocation of resources to the operating segments. The Company has two reportable segments that it operates and manages – Carrier Services and Business Services. These segments are organized by the products and services that are sold and the customers that are served. The Company measures and evaluates its reportable segments based on revenues and gross profit margins. The Company’s executive, administrative and support costs areallocated to the Company’s operating segments and are included in segment income. The Company’s segments and their principal activities consist of the following: Carrier Services Carrier Services includes the termination of carrier traffic utilizing Voice over Internet Protocol (“VoIP”) technology as well as traditional TDM (circuit switched) technology. VoIP permits a less costly and more rapid interconnection between the Company and international telecommunications carriers, and generally provides better profit margins for the Company than does TDM technology. The Company currently interconnects with over 270 carrier customers and vendors, and is working to expand its interconnection relationships, particularly with carriers in emerging markets. 12 Table of Contents FUSION TELECOMMUNICATIONS INTERNATIONAL, INC. AND SUBSIDIARIES Business Services The Company provides a full portfolio of Unified Communications and cloud services, including VoIP solutions, private network services, broadband Internet access and a variety of cloud services and other advanced communications services to small and medium-sized businesses, as well as enterprise customers. These services are sold through both the Company’s direct sales force and its partner sales program, which utilizes the efforts of independent third-party distributors to sell the Company’s products and services. The Business Services segment includes the results of operations of NBS effective as of October 29, 2012. Operating segment information for the three months ended March 31, 2013 and 2012 is summarized as follows: Three Months Ended March 31, 2013 Carrier Services BusinessServices Corporate and Unallocated Consolidated Revenues $ $ $
